Title: Thomas Jefferson to George Watterston, 2 March 1816
From: Jefferson, Thomas
To: Watterston, George


          
            Dear Sir
             Monticello Mar. 2. 16.
          
          I am afraid that for some time I shall be occasionally troublesome to you. I suspect that I stuck a paper containing an epitaph intended for Dabney Carr into the Recherches historiques of Mazzei where they speak of that gentleman. this work is Ch. 24. No 246. if there, will you be so good as to inclose it to me? I sent the 2. vols of Virginia laws by my grandaughter Ellen Randolph, now at the President’s but she left them at Richmond, the stage being too much loaded to take them in. I shall recall them here and see to their safe transportation. I think you may be assured you have Morris’s accts C. 24. No 439. and that they are accidentally out of place. I remember that Ray’s Tripoli C. 2. No 82. was missing.I recieved three copies of the Catalogue from mr Millegan for which I thank you. the typography is handsome, and, the execution generally pleasing to the eye. there are some errors of the press, but such a number of titles in so many different languages could not be expected to be otherwise. you ask how I like the arrangement within the chapters? of course, you know, not so well as my own; yet I think it possible the alphabetical arrangement may be more convenient to readers generally, than mine which was sometimes analytical, sometimes chronological, & sometimes a combination of both. I salute you with esteem and respect.
          Th: Jefferson
        